Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the RCE filing on 10-5-2021. Claims 1, 3, 6-8, 10-11 and 15-24 are pending and have been considered below.
 
Statement of Reasons for Allowance

Claims 1, 3, 6-8, 10-11 and 15-24 are allowed.

The following is an examiner’s statement of reasons for allowance: The closest prior Kwon et al. ("Kwon" 20180096171 A1) and Karroumi et al. ("Karroumi" 20130091583 Al) in further view of CursorCamouflage: Multiple Dummy Cursor as a Defense against Shoulder Surfing pages 1-2; 12-1-2012 KEITA WATANABE "WATANABE" disclose a functionality where multiple input indicators obscure user input selections. 
However Kwon, Karroumi and Watanabe singularly or in combination, still fail to anticipate or render as obvious; cause the second graphical visual indication to move through a second subset of the displayed targets including virtual keys during the first period of time in a manner that is different from the first graphical visual indication moving through the first subset of the displayed targets by selecting a portion of the second subset of the displayed targets based on output from a model generated based on human target navigation behavior, wherein the output of the model includes a navigation sequence through the second subset of displayed targets that is consistent with the model based on human target navigation behavior and moves synchronously with the first graphical visual indication, and wherein the model dynamically updates the navigation sequence in response to user input; 
temporarily change both the first graphical visual indication and the second graphical visual indication to visually confirm each of the user selection of targets; and 
invoke a predetermined function if the entered user selections of targets of the first subset of targets meet a prescribed condition.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue and to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on the statement of Reasons for Allowance”. 

Inquires
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERROD L KEATON whose telephone number is (571)270-1697.  The examiner can normally be reached on MONDAY -FRIDAY 9:30-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-3800.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHERROD L KEATON/Primary Examiner, Art Unit 2142                                                                                                                                                                                                        11-5-2021